EXHIBIT 21 VORNADO REALTY L.P. SUBSIDIARIES OF THE REGISTRANT As of December 31, 2012 State of Name of Subsidiary Organization 11 East 68th Parallel REIT LLC Delaware 11 East 68th REIT Holding LLC Delaware 11 East 68th REIT LLC Delaware 11 East 68th Street I Corp. British Virgin Islands 11 East 68th Street II Corp. British Virgin Islands 11 East 68th TRS LLC Delaware 1227/1229 Management LLC Delaware 1290 Management II, LLC Delaware 148 Spring Street, LLC Delaware 14th Street Acquisition LLC Delaware 150 East 58th Street, L.L.C. New York 150 Spring Street LLC Delaware 1535 Broadway LLC Delaware 1740 Broadway Associates L.P. Delaware 201 East 66th Street LLC New York th Street Developer LLC Delaware 280 Park Administration LLC Delaware 280 Park Cleaning LLC Delaware 29 West 57th Street Owner LLC Delaware 31 West 57th Street Owner LLC Delaware 330 Madison Company LLC New York 334 Canal Street LLC Delaware 350 North Orleans, L.L.C. Delaware 350 Park EAT LLC Delaware Delaware 4 USS Member LLC Delaware 40 East 14 Realty Associates General Partnership New York 40 East 14 Realty Associates, L.L.C. New York 40 Fulton Street LLC New York 401 Commercial Son II LLC Delaware 401 Commercial Son, LLC New York 401 Commercial, L.P. New York 401 General Partner, L.L.C. New York 401 Hotel General Partner, L.L.C. New York 401 Hotel REIT, LLC Delaware 401 Hotel TRS, Inc. Delaware 401 Hotel, L.P. New York 426 Washington Street Hotel Owner LLC Delaware 426 Washington Street Office Owner LLC Delaware 426 Washington Street Owner II LLC Delaware 426 Washington Street Owner III LLC Delaware 426 Washington Street Owner IV LLC Delaware 426 Washington Street Owner LLC Delaware 426 Washington Street Parking Owner LLC Delaware 426 Washington Street Residential Owner LLC Delaware 426 Washington Street Retail Owner LLC Delaware 480-486 Broadway, LLC Delaware 488 Eighth Avenue Owner LLC Delaware 49 West 57th Street Owner LLC Delaware 501 Broadway Parallel REIT LLC Delaware 501 Broadway REIT LLC Delaware 520 Broadway Parallel REIT LLC Delaware 520 Broadway REIT LLC Delaware 527 West Kinzie LLC Delaware 58 Central Park III LLC Delaware 666 Fifth Administration LLC Delaware 666 Fifth Cleaning LLC Delaware 666 Fifth Management LLC Delaware 689 Fifth Avenue LLC New York 7 West 34th Street LLC New York 713-715 Sunrise LLC Delaware 715 Lexington Avenue LLC New York 770 Broadway Company LLC New York 770 Broadway Mezzanine LLC Delaware 770 Broadway Owner LLC Delaware 825 Seventh Avenue Holding Corporation New York 825 Seventh Avenue Holding L.L.C. New York 85 Tenth Junior Mezz LLC Delaware 85 Tenth Senior Mezz LLC Delaware 866 U.N. Plaza Associates LLC New York 888 Seventh Avenue LLC Delaware 909 Third Avenue Assignee LLC New York 909 Third Company, L.P. New York 909 Third GP, LLC Delaware 947 Lincoln Acquisitions LLC Delaware 968 Third, L.L.C. New York AG Georgetown Park Owner I LLC Delaware AG Georgetown Park Owner II LLC Delaware Alexander's, Inc. New York Allentown VF L.L.C. Pennsylvania Altius Management Advisors Pvt. Ltd. Foreign Amherst II VF L.L.C. New York Amherst VF L.L.C. New York Arbor Property, L.P. Delaware Arna-Eads, Inc. Delaware Arna-Fern, Inc. Delaware Atlantic City Holding L.L.C. New Jersey Balena Real Estate Development LLC Delaware BDC Special Member LLC Delaware Bengal Intelligent Parks Pvt. Ltd. Foreign Bensalem Holding Company, L.L.C. Delaware Bensalem Holding Company, L.P. Pennsylvania Bensalem VF, L.L.C. Pennsylvania Bethlehem Holding Company, L.L.C. Delaware Bethlehem Holding Company, L.P. Pennsylvania Bethlehem Properties Holding Company, L.L.C. Pennsylvania Bethlehem Properties Holding Company, L.P. Pennsylvania Bethlehem VF, L.L.C. Pennsylvania Bethlehem VF, L.P. Pennsylvania Bevcon Holdings LLC Delaware Bevcon I Investors LLC Delaware Bevcon I LLC Delaware Bevcon I Managers Inc. Delaware Bevcon II LLC Delaware BIP Developers Pvt. Ltd. Foreign Bordentown II VF, L.L.C. Foreign Bordentown VF, L.L.C. New Jersey Boston Design Center LLC New Jersey Boulevard Services Pvt. Ltd. Delaware Bowen Building, L.P. Foreign Bricktown VF L.L.C. Delaware Bricktown VF Member LLC New Jersey Bridgeland Warehouses L.L.C. Delaware Building Maintenance Service LLC Foreign Canadian Craft Show LTD. Delaware CESC 1101 17th Street L.L.C. Canada CESC 1101 17th Street Limited Partnership Delaware CESC 1101 17th Street Manager L.L.C. Maryland CESC 1140 Connecticut Avenue Holding LLC Delaware CESC 1140 Connecticut Avenue L.L.C. Delaware CESC 1140 Connecticut Avenue Limited Partnership Delaware CESC 1140 Connecticut Avenue Manager L.L.C. District of Columbia CESC 1150 17th Street L.L.C. Delaware CESC 1150 17th Street Limited Partnership Delaware CESC 1150 17th Street Manager L.L.C. District of Columbia CESC 1treet L.L.C. Delaware CESC 1750 Pennsylvania Avenue L.L.C. Delaware CESC 2treet L.L.C. Delaware CESC Commerce Executive Park L.L.C. Delaware CESC Crystal Square Four L.L.C. Delaware CESC Crystal/Rosslyn L.L.C. Delaware CESC District Holdings L.L.C. Delaware CESC Downtown Member L.L.C. Delaware CESC Engineering TRS Inc. Delaware CESC Fairfax Square Manager L.L.C. Delaware CESC Gateway One L.L.C. Delaware CESC Gateway Two Limited Partnership Virginia CESC Gateway Two Manager L.L.C. Delaware CESC Gateway/Square L.L.C. Virginia CESC Gateway/Square Member L.L.C. Virginia CESC H Street L.L.C. Delaware CESC Mall L.L.C. Delaware CESC Mall Land, L.L.C. Delaware CESC One Courthouse Plaza Holdings, LLC Virginia CESC One Courthouse Plaza L.L.C. Delaware CESC One Democracy Plaza L.P. Delaware CESC One Democracy Plaza Manager LLC Delaware CESC Park Five Land L.L.C. Maryland CESC Park Five Manager L.L.C. Delaware CESC Park Four Land L.L.C. Delaware CESC Park Four Manager L.L.C. Virginia CESC Park One Land L.L.C. Delaware CESC Park One Manager L.L.C. Virginia CESC Park Three Land L.L.C. Delaware CESC Park Three Manager L.L.C. Delaware CESC Park Two L.L.C. Delaware CESC Park Two Land L.L.C. Virginia CESC Park Two Manager L.L.C. Delaware CESC Plaza Five Limited Partnership Delaware CESC Plaza Limited Partnership Virginia CESC Plaza Manager, L.L.C. Virginia CESC Plaza Parking L.L.C. Virginia CESC Realty Park Five L.L.C. Virginia CESC Realty Park Three L.L.C. Delaware CESC Reston Executive Center L.L.C. Virginia CESC Skyline LLC Virginia CESC Square L.L.C. Delaware CESC Square Land L.L.C. Delaware CESC TRS, Inc. Virginia CESC Two Courthouse Plaza Limited Partnership Delaware CESC Two Courthouse Plaza Manager, L.L.C. Virginia CESC Water Park L.L.C. Delaware Charles E. Smith Commercial Realty, L.P. Delaware Cherry Hill VF L.L.C. Delaware Cherry Hill VF Member LLC Virginia Chicopee Holding L.L.C. Delaware Cinderella Homes Pvt. Ltd. Delaware Cleveland Developer LLC Delaware Cleveland MMCC L.L.C Virginia Cleveland Operator LLC Delaware CM Medical LLC New Jersey Commerce Executive Park Association of Co-Owners Delaware Conrans VF L.L.C. Massachusetts Conrans VF Member LLC Foreign CP Culver City Parallel REIT LLC Delaware CP Culver City REIT LLC Delaware CP Parallel TRS LLC Delaware CP TRS LLC Delaware CPTS Domestic Owner LLC Delaware CPTS Hotel Lessee LLC Delaware CPTS Hotel Lessee Mezz 1 LLC Delaware CPTS Hotel Lessee Mezz 2 LLC Delaware CPTS Hotel Lessee Mezz 3 LLC Delaware CPTS Mezz Holding LLC Delaware CPTS Mezz I LLC Delaware CPTS Mezz II LLC Delaware CPTS Parallel Owner LLC Delaware CPTS TRS LLC Delaware Cumberland Holding L.L.C. Delaware Delran VF L.L.C. Delaware Design Center Owner (D.C.), L.L.C. Delaware Dover VF L.L.C. Delaware Dover VF Member LLC Virginia DSAC L.L.C. New Jersey Durham Leasing II L.L.C. Delaware Durham Leasing L.L.C. New Jersey East Brunswick VF L.L.C. New Jersey East Brunswick VF Member LLC Delaware Eatontown Monmouth Mall (Junior Mezz) LLC New Jersey Eatontown Monmouth Mall (Senior Mezz) LLC Delaware Eatontown Monmouth Mall LLC Texas Eleven Penn Plaza LLC Maryland Everest Infrastructure Development Mauritius Limited New Jersey Fairfax Square L.L.C New Jersey Fairfax Square Partners New Jersey Fifth Crystal Park Associates Limited Partnership Delaware First Crystal Park Associates Limited Partnership Delaware Fourth Crystal Park Associates Limited Partnership Delaware Franconia GP, L.L.C. New York Freeport VF L.L.C. Foreign Freeport VF Member LLC Delaware Fuller Madison LLC Delaware Gallery Market Holding Company, L.L.C. Virginia Gallery Market Holding Company, L.P. Virginia Gallery Market Properties Holding Company, L.L.C. Foreign Gallery Market Properties Holding Company, L.P. Virginia Garfield Parcel L.L.C. Delaware Geneva Associates Owner LLC Delaware Glen Bernie VF LLC New York Green Acres 666 Fifth Retail EAT TIC Owner LLC Delaware Green Acres 666 Fifth Retail TIC Owner LLC Delaware Green Acres Mall, L.L.C. Delaware Guard Management Service Corp. New York H Street Building Corporation Pennsylvania H Street JP Fashion LLC Delaware H Street Management, L.L.C. Pennsylvania Hackensack VF L.L.C. Pennsylvania Hackensack VF Member LLC New Jersey Hanover Holding L.L.C. Maryland Hanover Industries L.L.C. Pennsylvania Hanover Leasing L.L.C. Delaware Hanover Public Warehousing L.L.C. New York Hanover VF L.L.C. Delaware Hanover VF Member LLC Delaware HBR Annapolis Properties, L.L.C. New Jersey HBR Norfolk Properties, L.L.C. Delaware HBR Properties Pennsylvania LLC Maryland HBR Properties Roseville LLC New Jersey HBR Properties, L.L.C. New Jersey Henrietta Holding L.L.C. New Jersey HWA Holdings LLC New Jersey International Biotech Park Ltd. New Jersey Jersey City VF L.L.C. Delaware Jersey City VF Member LLC Foreign Juggernaut Homes Pvt. Ltd. Delaware Kearny Holding VF L.L.C. Delaware Kearny Leasing VF L.L.C. Delaware L.A. Mart Properties L.L.C. Delaware Lancaster Leasing Company, L.L.C. Foreign Lancaster Leasing Company, L.P. New Jersey Landthorp Enterprises L.L.C. Delaware LaSalle Hubbard L.L.C. Foreign Lawnside VF L.L.C. Delaware Lawnside VF Member LLC Foreign Lewisville TC L.L.C. New Jersey Lincoln Road II LLC Delaware Lincoln Road Management LLC Delaware Lincoln Road Parallel REIT LLC Delaware Lincoln Road REIT LLC Delaware Littleton Holding L.L.C. New Jersey Lodi II VF L.L.C. Foreign Lodi II VF Member LLC Foreign Lodi VF L.L.C. Delaware Lodi VF Member LLC Delaware M 330 Associates L.P. Delaware M 393 Associates LLC Delaware Manalapan VF L.L.C. New Jersey Manalapan VF Member LLC Delaware Market Square - Furniture Plaza Inc. Texas Market Square - Furniture Plaza L.P. New Jersey Market Square - Hamilton Market LP New Jersey Market Square - Main Street L.P. Delaware Market Square Group LP New Jersey Market Square Group Mezz L.P. Delaware Market Square Group Mezz LLC Foreign Market Square Group, Inc. New York Market Square II LLC New York Market Square L.P. New Jersey Market Square Management LLC Delaware Marlton VF L.L.C. Delaware Marlton VF Member LLC Delaware Marple Holding Company, L.L.C. Delaware Marple Holding Company, L.P. Delaware Mart Franchise Center, Inc. Delaware Mart Parking II, LLC Delaware Mart Parking LLC Delaware Mart REIT, L.L.C. Delaware Mart Trade Show L.L.C. Delaware Menands VF L.L.C. Delaware Merchandise Mart Enterprises, Inc. (Canada) Delaware Merchandise Mart First Mezzanine Borrower L.L.C. New Jersey Merchandise Mart Holdco L.L.C. Delaware Merchandise Mart L.L.C. Delaware Merchandise Mart Properties, Inc. Pennsylvania Merchandise Mart Second Mezzanine Borrower L.L.C. Illinois Mesquite TC L.L.C. Delaware Middletown VF L.L.C. Delaware Middletown VF Member LLC Delaware MMCC Foodservice LLC Delaware MMPI Cleveland Development L.L.C. Delaware MMPI Piers LLC Delaware MMPI Piers MTS L.L.C. New York MMPI Volta LLC Canada Monmouth Mall License LLC Delaware Monmouth Mall LLC Delaware Montclair VF L.L.C. Delaware Montclair VF Member LLC Delaware Morris Plains Holding VF L.L.C. Delaware Morris Plains Holding VF Member LLC Delaware Morris Plains Leasing VF L.L.C. Texas Morris Plains Leasing VF Member LLC New Jersey Mortgage Owner LLC Delaware MTS-HP L.P. Delaware MTS-MM L.L.C. Delaware MW Hyde Park LLC Delaware National Furniture Mart (NC) L.P. Delaware New Bridgeland Warehouse LLC Delaware New Hanover Holding LLC Delaware New Hanover Industries LLC Delaware New Hanover Leasing LLC New Jersey New Hanover LLC Delaware New Hanover Member LLC New Jersey New Hanover Public Warehousing LLC Delaware New Hyde Park VF L.L.C. New Jersey New Jersey GL LLC Delaware New Kaempfer 1501 LLC Delaware New Kaempfer IB LLC Delaware New Kaempfer Waterfront LLC Delaware New Landthorp Enterprises LLC Delaware New TG Hanover LLC Delaware New Towmed LLC Delaware New Vornado/Saddle Brook LLC Delaware New Woodbridge II Member LLC Delaware New Woodbridge II, LLC Delaware Newington VF L.L.C. Delaware Newington VF Member LLC Delaware NFM Corp. New York NFM Partners L.P. Delaware Ninety Park Lender LLC Delaware Ninety Park Lender QRS, Inc. Delaware Ninety Park Manager LLC Delaware Ninety Park Property LLC Delaware North Bergen VF L.L.C. Delaware North Bergen VF Member LLC Delaware North Plainfield VF L.L.C. Delaware Office Acquisition Finance L.L.C. Delaware Office Center Owner (D.C.) L.L.C. Delaware One Penn Plaza LLC Delaware One Penn Plaza TRS, Inc. New Jersey Orleans Hubbard LLC Connecticut Palisades 1399 New York Avenue TIC Owner LLC Delaware Palisades 14th Street L.L.C. Delaware Paris Associates Owner LLC Delaware Park Four Member LLC Delaware Park One Member L.L.C. Delaware Patson Vornado GP LLC New York Patson Vornado LLC Delaware PCJ I Inc. New York Peak Power One LLC New York Penn Plaza Insurance Company, L.L.C. New York Philadelphia Holding Company, L.L.C. New Jersey Philadelphia Holding Company, L.P. Delaware Philadelphia VF L.L.C. New Jersey Philadelphia VF L.P. Delaware Pike Holding Company, L.L.C. Delaware Pike Holding Company, L.P. New York Pike VF L.L.C. Delaware Pike VF L.P. Delaware Powerspace & Services, Inc. Delaware Rahway Leasing L.L.C. Delaware Realty Services Trustee Company Pvt. Ltd. Delaware Restaurant Corp Lessor LLC Delaware River House Corporation Delaware Rochester Holding L.L.C. Delaware Rochester Holding Member LLC Delaware Rockville Acquisition, LLC Delaware RTR JP Fashion LLC Delaware RTR VW LLC Delaware Shenandoah DC Holding, LLC Pennsylvania SMB Administration LLC Pennsylvania SMB Tenant Services LLC Pennsylvania SO Hudson 555 Management, Inc. Pennsylvania SO Hudson Holding LLC Delaware SO Hudson Westside I Corp. Pennsylvania South Capitol, L.L.C. Pennsylvania Springfield Member VF L.L.C. Pennsylvania Springfield Town Center Lessee LLC Delaware Springfield VF L.L.C. New York T.G. Hanover L.L.C. Delaware T53 Condominium, L.L.C. Delaware TCG Developments India Pvt. Ltd. Delaware TCG Real Estate Investment Management Company Pvt. Ltd. New York TCG Software Parks Pvt. Ltd. Delaware TCG Urban Infrastructure Holdings Ltd. Delaware Techna Infrastructure Pvt. Ltd. Delaware TGSI L.L.C Delaware The Armory Show Inc. Foreign The Palisades A/V Company, L.L.C. Delaware The Park Laurel Condominium Delaware The Second Rochester Holding L.L.C. Delaware The Second Rochester Holding Member LLC California Thebes I LLC Delaware Third Crystal Park Associates Limited Partnership Delaware TMO 1 LLC Delaware Totowa VF L.L.C. Delaware Totowa VF Member LLC Massachusetts Towson II VF LLC Foreign Towson VF L.L.C. Foreign Towson VF Member LLC New Jersey Trees Acquisition Subsidiary, Inc. New York Turnersville VF L.L.C. Foreign Two Guys From Harrison Holding Company L.L.C. Foreign Two Guys From Harrison Holding Company L.P. Foreign Two Guys from Harrison N.Y. (DE), L.L.C. Foreign Two Guys From Harrison N.Y. L.L.C. Foreign Two Guys From Harrison NY Member LLC Maryland Two Guys Mass. LLC New York Two Guys-Connecticut Holding L.L.C. New Jersey Two Penn Plaza REIT JP Fashion LLC Delaware Two Penn Plaza REIT, Inc. New York UBI Management, L.L.C. New York Union VF L.L.C. Delaware Union VF Member LLC Delaware Universal Building North, Inc. Virginia Universal Building, Inc. New Jersey Upper Moreland Holding Company, L.L.C. Delaware Upper Moreland Holding Company, L.P. Delaware Upper Moreland VF, L.L.C. Delaware VBL Company, L.L.C. Delaware VCP COI One Park LP Delaware VCP CP Culver City LLC Delaware VCP CP Culver City Parking LLC Delaware VCP IM L.L.C. Maryland VCP Lincoln Road LLC Delaware VCP LP L.L.C. Delaware VCP Mezz Loan LLC Delaware VCP One Park Parallel REIT LLC Delaware VCP One Park REIT LLC Delaware VCP Parallel COI One Park LP Delaware VFC Connecticut Holding, L.L.C. Delaware VFC Massachusetts Holding, L.L.C. New Jersey VFC New Jersey Holding, L.L.C. Delaware VFC Pennsylvania Holding, L.L.C. Pennsylvania VFC Pennsylvania Holding, L.P. Delaware Virgin Sign L.L.C. New York VM Kushner JV Member LLC Delaware VM Kushner LLC Massachusetts VMS Lender LLC Connecticut VNK L.L.C. New York VNO 1 Franklin JV Member LLC Delaware VNO 100 West 33rd Street LLC New York VNO 11 East 68th Street Holding Company LLC Delaware VNO 11 East 68th Street LLC Delaware VNO 11 East 68th Street Mezz LLC Delaware VNO 11 East 68th Street Property Owner LLC Delaware VNO 1105 State Highway 36 LLC Delaware VNO 1227 25th Street LLC New York VNO 1229-1231 25th Street LLC New Jersey VNO 1 Delaware VNO 1399 Holding LLC Delaware VNO 154 Spring Street LLC Delaware VNO 155 Spring Street LLC Delaware VNO 1657 Broadway LLC Delaware VNO 1800 Park LLC Delaware VNO 1treet LLC Delaware VNO 195 North Bedford Road LLC Pennsylvania VNO 220 S. 20th Street LLC Pennsylvania VNO 220 S. 20th Street Member LLC Pennsylvania VNO 2445 Springfield Avenue LLC Delaware VNO 280 Park JV Member LLC Delaware VNO 3098 Long Beach Road LLC Delaware VNO 33 West 57th Street LLC Delaware VNO 3ighway 9 LLC Delaware VNO 375 Mezz LLC Delaware VNO 375 Park LLC Delaware VNO 386 West Broadway LLC Delaware VNO 386 West Broadway Member LLC Delaware VNO 387 West Broadway LLC Delaware VNO 401 Commercial Leasee LLC Delaware VNO 426 Washington Street Developer LLC Delaware VNO 426 Washington Street JV LLC Delaware VNO 426 West Broadway Member, LLC Delaware VNO 426 West Broadway, LLC Delaware VNO 431 Seventh Avenue LLC Delaware VNO 435 Seventh Avenue LLC Delaware VNO 443 Broadway Holdings II LLC Delaware VNO 443 Broadway Holdings III LLC Delaware VNO 443 Broadway LLC Delaware VNO 49 West 57th Street LLC Delaware VNO 501 Broadway LLC Delaware VNO 510 Fifth LLC Delaware VNO 520 Broadway LLC Delaware VNO 520 Management LLC Delaware VNO 530 Broadway B/C LLC Delaware VNO 530 Broadway Mezz II LLC Delaware VNO 530 Broadway Mezz LLC Delaware VNO 530 Broadway Mezzanine I LLC Delaware VNO 535-545 5th Loan LLC Delaware VNO 555 Fifth LLC Delaware VNO 5760 Broadway LLC Delaware VNO 63rd Street LLC Delaware VNO 6417 Loisdale Road LLC Delaware VNO 666 Fifth Lender LLC Delaware VNO 666 Fifth Member LLC Delaware VNO 666 Fifth Retail TIC Lessee LLC Delaware VNO 675 Paterson Avenue LLC Delaware VNO 7000 Hadley Road LLC Delaware VNO 701 Seventh Avenue Mezz LLC Delaware VNO 701 Seventh Avenue TRS LLC Delaware VNO 757 Third Avenue LLC Delaware VNO 839 New York Avenue LLC California VNO 86 Lex LLC Delaware VNO laza TRS L.L.C. Delaware VNO 93rd Street LLC Delaware VNO 99-01 Queens Boulevard LLC Delaware VNO AC LLC Delaware VNO AP 195 N. Bedford Road LLC Delaware VNO Ashley House LLC Delaware VNO Ashley House Member LLC Delaware VNO Brick LLC Delaware VNO Broad Street LLC Delaware VNO Bruckner Plaza Lender LLC Delaware VNO Bruckner Plaza LLC Delaware VNO Building Acquisition LLC Delaware VNO Capital Partners REIT LLC Delaware VNO Capital Partners TRS LLC Delaware VNO Courthouse I LLC Delaware VNO Courthouse II LLC Delaware VNO Courthouse Place Mezz LLC Delaware VNO CPPIB Member LLC Delaware VNO Crystal City Marriott, Inc. Delaware VNO Crystal City Restaurant L.L.C. New York VNO Crystal City TRS, Inc. Delaware VNO EAT 666 Fifth Retail LLC Delaware VNO Eatontown Seamans Plaza LLC Delaware VNO Fashion LLC Delaware VNO Fulton Street Brooklyn LLC Delaware VNO GT Manager LLC Delaware VNO GT Owner LLC Delaware VNO GT Property Manager LLC Delaware VNO Harlem Park Developer LLC Delaware VNO HM Pool 1 LLC Delaware VNO HM Pool 2 LLC Delaware VNO Hotel L.L.C. New Jersey VNO IF Delaware PI LLC Delaware VNO IF GP LLC Delaware VNO IF II, L.L.C. Delaware VNO IF LLC Delaware VNO IF PI LLC Delaware VNO IP Equity LLC Delaware VNO IP Warrant LLC Delaware VNO Island Global LLC Delaware VNO James House Member LLC Delaware VNO James House, LLC Delaware VNO JCP LLC Delaware VNO LF 50 West 57th Street Holding LLC Delaware VNO LF 50 West 57th Street JV LLC Delaware VNO LF 50 West 57th Street LLC Delaware VNO LF 50 West 57th Street Management LLC Delaware VNO LNR Holdco, L.L.C. Delaware VNO Loan Acquisition LLC Delaware VNO MM License LLC Delaware VNO Morris Avenue GL LLC Delaware VNO Mundy Street LLC Delaware VNO One Park LLC Delaware VNO One Park Management LLC Delaware VNO Paterson Plank Road LLC Delaware VNO Patson Geary, L.P. Delaware VNO Patson Investor LLC Delaware VNO Patson LLC Delaware VNO Patson Mt. Diablo A L.P. Delaware VNO Patson Walnut Creek L.P. Delaware VNO Pentagon City LLC Delaware VNO Pentagon Plaza LLC Delaware VNO Potomac House LLC Delaware VNO Potomac House Member LLC Delaware VNO Pune Township LLC Delaware VNO Rockville, LLC Delaware VNO Roosevelt Hotel Mezz II LLC Delaware VNO Roosevelt Hotel Mezz LLC Delaware VNO RTR AP, LLC Delaware VNO Second Building Acquisition LLC Delaware VNO Shoppes on Dean LLC Delaware VNO Shops on Lake LLC Delaware VNO SM GP LLC Delaware VNO SM LLC Delaware VNO SMOH LLC Delaware VNO SMOH TRS LLC Delaware VNO South Capitol LLC Delaware VNO Surplus 2006 LLC Delaware VNO T-Hotel Loan LLC Delaware VNO TRU 25 1/2 Road LLC Delaware VNO TRU Alewife Brook Pkwy. LLC Delaware VNO TRU Allstate Road LLC Delaware VNO TRU Baltimore Park L.P. Delaware VNO TRU Beckley Road LLC Delaware VNO TRU Bellis Fair Pkwy, LLC Delaware VNO TRU CA LLC Delaware VNO TRU Callahan Drive L.P. Delaware VNO TRU Cherry Avenue L.P. Delaware VNO TRU Coral Way LLC Delaware VNO TRU Dale Mabry LLC Delaware VNO TRU Eastman Avenue LLC Delaware VNO TRU Erie Blvd. LLC Delaware VNO TRU Frederica Street LLC Delaware VNO TRU Geary Street L.P. Delaware VNO TRU Georgia Avenue LLC Delaware VNO TRU Hickory Hollow L.P. Delaware VNO TRU Hilltop Drive L.P. Delaware VNO TRU Jericho Turnpike LLC Delaware VNO TRU Kennedy Road LLC Delaware VNO TRU Lafayette Street LLC Delaware VNO TRU Leesburg Pike LLC Delaware VNO TRU Mall Drive L.P. Delaware VNO TRU MICH L.P. Delaware VNO TRU Military Road L.P. Delaware VNO TRU Olive Avenue L.P. Delaware VNO TRU PA LLC Delaware VNO TRU Princeton Road LLC Delaware VNO TRU Rand Road LLC Delaware VNO TRU Riverdale Road LLC Delaware VNO TRU Rolling Meadows Drive LLC Delaware VNO TRU Route 50 LLC Delaware VNO TRU Sam Rittenburg Blvd. LLC Delaware VNO TRU South Wadsworth Avenue LLC Delaware VNO TRU Torrence Avenue LLC Delaware VNO TRU TX LLC Delaware VNO TRU University Drive LLC Delaware VNO TRU West Sunrise Hwy. LLC Delaware VNO VE LLC Delaware VNO Wayne License II LLC Delaware VNO Wayne License LLC Delaware VNO Wayne Towne Center Holding LLC Delaware VNO Wayne Towne Center LLC Delaware VNO-MM Mezzanine Lender LLC Delaware Vornado - KC License L.L.C. Delaware Vornado / Charles E. Smith L.P. Delaware Vornado / Charles E. Smith Management L.L.C. Delaware Vornado 1399 LLC Delaware Vornado 1540 Broadway LLC Delaware Vornado 1treet LLC Delaware Vornado 1740 Broadway LLC Delaware Vornado 17th Street Holdings LP Delaware Vornado 17th Street LLC Delaware Vornado 20 Broad Acquisition LLC Delaware Vornado 220 Central Park South II LLC Delaware Vornado 220 Central Park South LLC Delaware Vornado 25W14 LLC Delaware Vornado 280 Park Mezz LLC Delaware Vornado 3treet LLC Delaware Vornado ezz LLC Delaware Vornado 330 West 34th Street L.L.C. Delaware Vornado 40 East 66th Street LLC Delaware Vornado 40 East 66th Street Member LLC Delaware Vornado 40 East 66th Street TRS LLC Delaware Vornado 401 Commercial LLC Delaware Vornado 447 South Broadway LLC Delaware Vornado 601 Madison Avenue, L.L.C. Delaware Vornado 620 Sixth Avenue L.L.C. Delaware Vornado 640 Fifth Avenue L.L.C. Delaware Vornado 677 Madison LLC Delaware Vornado 692 Broadway, L.L.C. Delaware Vornado 800 17th Street, LLC Delaware Vornado 90 Park Avenue L.L.C. Delaware Vornado 90 Park Member L.L.C. Delaware Vornado 90 Park QRS, Inc. Delaware Vornado Acquisition Co. LLC Delaware Vornado Auto L.L.C. Delaware Vornado B&B L.L.C. Delaware Vornado BAP LLC Delaware Vornado Bergen East LLC Delaware Vornado Bergen Mall License II LLC Delaware Vornado Bergen Mall License LLC Virginia Vornado Bergen Mall LLC Virginia Vornado Bevcon I LLC Delaware Vornado Beverly Connection LLC Delaware Vornado Beverly LLC Delaware Vornado Bowen GP LLC Delaware Vornado Bowen II LLC New York Vornado Bowen, LLC Delaware Vornado Broadway Mall LLC Delaware Vornado Burnside Plaza LLC Delaware Vornado Caguas GP, Inc. Delaware Vornado Caguas Holding, L.P. Delaware Vornado Caguas Holding, LLC Delaware Vornado Caguas L.L.C. Delaware Vornado Caguas L.P. Delaware Vornado Capital Partners Parallel GP LLC New York Vornado Capital Partners Parallel LP Delaware Vornado Capital Partners Parallel REIT LLC Delaware Vornado Capital Partners, G.P. LLC Delaware Vornado Capital Partners, L.P. New York Vornado Catalinas GP, Inc. Delaware Vornado Catalinas Holding, L.P. New York Vornado Catalinas Holding, LLC Delaware Vornado Catalinas L.L.C. Delaware Vornado Catalinas L.P. New York Vornado CCA Gainesville, L.L.C. Delaware Vornado CESCR Gen-Par, LLC Delaware Vornado Cogen Holdings LLC Delaware Vornado Communications, LLC New York Vornado Condominium Management LLC Delaware Vornado Crystal City L.L.C. New York Vornado Crystal Park Loan, L.L.C. Delaware Vornado DC Holding LLC Delaware Vornado DP LLC Delaware Vornado Dune LLC New York Vornado EF Borrower LLC Delaware Vornado Eleven Penn Plaza LLC Delaware Vornado Everest Lender, L.L.C. Delaware Vornado Everest, L.L.C. Delaware Vornado Farley LLC New Jersey Vornado Finance GP II L.L.C. Delaware Vornado Finance GP L.L.C. Delaware Vornado Finance II L.P. Delaware Vornado Finance L.P. Delaware Vornado Finance SPE, Inc. Delaware Vornado Forest Plaza L.L.C. Delaware Vornado Forest Plaza Member L.L.C. Delaware Vornado Fort Lee L.L.C. Delaware Vornado Fortress LLC Delaware Vornado Georgetown Park LLC Delaware Vornado Green Acres Acquisition L.L.C. Delaware Vornado Green Acres Delaware L.L.C. Delaware Vornado Green Acres Funding L.L.C. Delaware Vornado Green Acres Holdings L.L.C. Delaware Vornado Green Acres SPE Managing Member, Inc. Delaware Vornado Gun Hill Road LLC Delaware Vornado Harlem Park LLC Delaware Vornado Hinjewadi Township Private Limited Delaware Vornado HP B Note Holder LLC Delaware Vornado IB Holdings LLC Delaware Vornado India Lender LLC Delaware Vornado India Retail LLC Delaware Vornado India Retail Management LLC Delaware Vornado Investment Corp. Delaware Vornado Investments L.L.C. Delaware Vornado KMS Holdings LLC Delaware Vornado Lending Corp. Delaware Vornado Lending L.L.C. Delaware Vornado Lodi Delaware Member, LLC Delaware Vornado Lodi Delaware, LLC Delaware Vornado Lodi L.L.C. Delaware Vornado LXP, L.L.C. New York Vornado M 330 L.L.C. Delaware Vornado M 393 L.L.C. Delaware Vornado Management Corp. Delaware Vornado Manhattan House Mortgage LLC Delaware Vornado Mauritius Advisors LLC Delaware Vornado Mauritius II LLC Delaware Vornado Maywood License LLC Delaware Vornado Monmouth Mall, L.L.C. Delaware Vornado Montehiedra Acquisition L.P. Delaware Vornado Montehiedra Acquisition LLC Delaware Vornado Montehiedra Holding II L.P. Delaware Vornado Montehiedra Holding L.P. Delaware Vornado Montehiedra Holding LLC Delaware Vornado Montehiedra Inc. Delaware Vornado Montehiedra Lender LLC Delaware Vornado Montehiedra OP L.P. Delaware Vornado Montehiedra OP LLC Delaware Vornado Montehiedra Out Parcel LLC Delaware Vornado New York RR One L.L.C. Delaware Vornado Newkirk Advisory LLC New Jersey Vornado Newkirk L.L.C. Delaware Vornado NK Loan L.L.C. Delaware Vornado North Bergen Tonelle Plaza LLC Delaware Vornado Office Inc. Delaware Vornado Office Management LLC Delaware Vornado Paramus License LLC Delaware Vornado PC LLC Delaware Vornado Property Advisor LLC Delaware Vornado Realty L.L.C. Delaware Vornado Realty, L.P. Delaware Vornado Records 2006, L.L.C. Delaware Vornado Retail Finance Manager LLC Delaware Vornado Retail Management LLC Delaware Vornado Retail Manager LLC Foreign Vornado Rockaway L.L.C. Delaware Vornado Rockville, LLC Delaware Vornado Rosslyn LLC Delaware Vornado RTR DC LLC Delaware Vornado RTR Urban Development LLC Delaware Vornado RTR Urban Development TMP LLC New York Vornado RTR, Inc. Delaware Vornado San Jose LLC Delaware Vornado Savanna LLC New Jersey Vornado Savanna SM LLC New Jersey Vornado SB 1 L.P. Delaware Vornado SB 10 L.P. Delaware Vornado SB 11 L.P. New Jersey Vornado SB 14 L.P. New York Vornado SB 17 L.P. New York Vornado SB 2 L.P. New Jersey Vornado SB 24 L.P. Delaware Vornado SB 25 L.P. Delaware Vornado SB 3 L.P. New Jersey Vornado SB 8 L.P. Delaware Vornado SB 9 L.P. Delaware Vornado SB LLC Delaware Vornado SC Properties II LLC Delaware Vornado SC Properties LLC Delaware Vornado Shenandoah Holdings LLC Delaware Vornado Sign LLC New York Vornado South Hills, LLC Delaware Vornado Springfield Mall LLC Delaware Vornado Springfield Mall Manager LLC Massachusetts Vornado Square Mile LLC Delaware Vornado Suffolk LLC New York Vornado Sun LLC New York Vornado Thompson LLC Delaware Vornado Title L.L.C. Delaware Vornado TOA-Baja II LLC Delaware Vornado TOA-Baja LLC Delaware Vornado Toys Bridge LLC Delaware Vornado Truck LLC Delaware Vornado TSQ LLC New Jersey Vornado Two Penn Plaza L.L.C. Delaware Vornado Two Penn Property L.L.C. Delaware Vornado Warner Acquisition LLC Delaware Vornado Warner GP LLC Delaware Vornado Warner Holdings LP Delaware Vornado Warner LLC Delaware Vornado Waterfront Holdings LLC Delaware Vornado West Babylon LLC Delaware Vornado Westbury Retail II LLC Delaware Vornado Westbury Retail LLC Delaware VRT Development Rights LLC Delaware VRT Massachusetts Holding L.L.C. Delaware VRT New Jersey Holding L.L.C. Delaware VSPS I LLC Delaware VSPS LLC Delaware Warner Investments, L.P. Delaware Washington CESC TRS, Inc. Delaware Washington Design Center L.L.C. Delaware Washington Design Center Subsidiary L.L.C. Delaware Washington Mart SPE LLC Delaware Washington Mart TRS, Inc. Delaware Washington Office Center L.L.C. Delaware Watchung VF L.L.C. Delaware Watchung VF Member LLC Delaware Waterbury VF L.L.C. Delaware Waterbury VF Member LLC Delaware Wayne VF L.L.C. Delaware WDC 666 Fifth Retail TIC Owner LLC Delaware Wells Kinzie L.L.C. Delaware West 57th Street Holding LLC Delaware West 57th Street JV LLC Delaware West 57th Street Management LLC Delaware West Coast Industrial Products LLC Delaware West End 25 Developer LLC Delaware WOC 666 Fifth Retail TIC Owner LLC Delaware Woodbridge VF Member LLC Delaware Woodbridge VF, L.L.C. Delaware WPV San Jose LLC Delaware WREC Acquisition LLC Delaware WREC Columbus Ave LLC Delaware WREC Hyde Park LLC Delaware WREC Lido LLC Delaware WREC Lido Venture LLC Delaware WREC Quadrille LLC Delaware WREC San Pasqual LLC Delaware York Holding Company, L.L.C. Delaware York Holding Company, L.P. Delaware York VF L.L.C. Delaware
